Citation Nr: 0112563	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  90-54 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a July 1988 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), and it was remanded in July 1990 to 
permit consideration by the RO under regulations that were to 
be promulgated in accordance with Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 
1989).  The case was remanded again in February 1996 for 
additional development.  

In an April 2001 statement, the appellant's representative 
argued that the case must be remanded again, based on the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107), which was signed 
into law by the President on November 7, 2000, because the 
appellant has never been told that she can seek to establish 
the cause of the veteran's death on a direct basis, as well 
as on a presumptive basis due to Agent Orange exposure.  
However, in reviewing the claims file, the Board finds that 
the Statement of the Case issued to the appellant in December 
1988 set forth the law and regulation pertaining to 
establishment of service connection for a veteran's death on 
a direct basis, and determined that the causes of the 
veteran's death had not been manifested in service or within 
the applicable period of time after service so as to permit 
the presumption that the causes had had their onset during 
service.  Therefore, the Board concludes that the provisions 
of the VCAA have been met in this case and that a decision 
may be rendered at this time.  


FINDINGS OF FACT

1.  The appellant asserts that the veteran was exposed to 
Agent Orange while serving in Vietnam during the Vietnam Era.  

2.  A death certificate shows that the veteran died on April 
[redacted], 1988, and that the immediate cause of death was 
multisystem failure due to or as a consequence of sepsis and 
neutropenia.  

3.  VA medical records pertaining to the veteran's terminal 
period of hospitalization from March 7, 1988, to April [redacted] 
1988, show final diagnoses of squamous cell carcinoma of the 
nasopharynx, coronary artery disease, aspiration pneumonia 
with respiratory failure, angina pectoris, and anemia.  

4.  An August 1999 VA review of the veteran's claims file 
determined that the cause of his death appeared to be as 
stated on the death certificate, with nasopharyngeal 
carcinoma and subsequent co-morbid conditions involving 
swallowing difficulty and possible aspiration as contributing 
factors, and that there was no evidence that Agent Orange 
exposure contributed to death.  

5.  The Secretary of VA has determined that 
nasal/nasopharyngeal carcinoma is not a disease for which a 
presumption of service connection based on Agent Orange 
exposure is warranted.  

6.  At the time of his death, the veteran was not service 
connected for any disability.  

7.  The initial manifestation of nasopharyngeal carcinoma was 
in 1988 when the appellant was diagnosed with squamous cell 
carcinoma of the nasopharyngeal, stage T4.  

8.  The initial clinical manifestation of any cardiovascular 
disease was in 1988, when the appellant was diagnosed with 
coronary artery disease.  

9.  Neither carcinoma nor cardiovascular disease is shown to 
have been present in service or within the first year 
following the veteran's separation from service in November 
1969.  

10.  There is no competent evidence of a nexus between the 
veteran's carcinoma of the nasopharynx or his coronary artery 
disease and purported exposure to Agent Orange, or of a nexus 
between the veteran's carcinoma or cardiovascular disease and 
inservice disease or injury.  


CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 1310, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309, 3.312, 3.313(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection should be 
granted for the cause of the veteran's death because she 
claims the nasopharyngeal carcinoma that caused his death in 
April 1988 developed as a result of his exposure to Agent 
Orange when he was in Vietnam during service.  At the time of 
his death, the veteran was not service connected for any 
disability.  

A copy of the death certificate shows that the veteran's 
death, at the age of 40, occurred on April [redacted], 1988, and that 
the immediate cause of death was multisystem failure due to 
or as a consequence of sepsis and neutropenia.  

The VA report of the veteran's terminal period of 
hospitalization in March and April 1988 lists the following 
diagnoses: squamous cell carcinoma of the nasopharyngeal, 
stage T4; coronary artery disease; aspiration pneumonia with 
respiratory failure; angina pectoris; and anemia.  

An August 1999 VA review of the veteran's claims file 
determined that the cause of his death appeared to be as 
stated on the death certificate, with nasopharyngeal 
carcinoma and subsequent co-morbid conditions involving 
swallowing difficulty and possible aspiration considered to 
be contributing factors, and that there was no evidence that 
Agent Orange exposure contributed to death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
Porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
cancer of the prostate, acute and subacute peripheral 
neuropathy, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

The regulations pertaining to Agent Orange exposure include 
all herbicides used in Vietnam and provide for a presumption 
of exposure to herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam era and manifest 
the enumerated disorders at 38 U.S.C.A. § 3.309.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

"Service in Vietnam" includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a).  

Initially, the Board notes that nasopharyngeal carcinoma is 
not a disease listed in 38 C.F.R. § 3.309(e) for which 
service connection may be granted on the basis of exposure to 
Agent Orange in Vietnam.  In fact, the Secretary of VA, under 
the authority granted by the Agent Orange Act of 1991, 
determined on November 2, 1999, that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for nasal/nasopharyngeal cancer.  64 Fed. Reg. 211 (1999).  
The Board notes that there has been no medical evidence 
presented that attributes the development of nasopharyngeal 
cancer to Agent Orange exposure.  Thus, nasopharyngeal cancer 
may not be service-connected as a residual of purported Agent 
Orange exposure.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude establishment of 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, and carcinoma or cardiovascular disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records show no complaint, 
finding, or clinically noted indication of carcinoma or 
cardiovascular disease.  Nor was any carcinoma or 
cardiovascular disease shown within the first year after the 
veteran's separation from service in November 1969.  Because 
the medical evidence of record reveals that his 
nasopharyngeal carcinoma was initially identified and treated 
during his period of terminal hospitalization in March and 
April 1988, which was many years after his period of military 
service, the nasopharyngeal carcinoma may not be presumed to 
have been incurred in service.  Similarly, because no 
cardiovascular disease was manifested within the first year 
after service, the coronary artery disease noted in the 
terminal hospitalization report may not be presumed to have 
been incurred in service.  

Therefore, because the evidence presented in this case does 
not provide any link between the veteran's nasopharyngeal 
carcinoma, which caused or contributed to his death, to 
purported Agent Orange exposure or any other incident of his 
service, and does not provide a link between coronary artery 
disease and service, the Board finds that service connection 
is not warranted for the cause of his death, either on a 
presumptive basis or on a direct basis.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

